Citation Nr: 0921236	
Decision Date: 06/05/09    Archive Date: 06/16/09

DOCKET NO.  06-18 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Thomas Knope, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to 
November 1974.

This matter is on appeal from the Muskogee, Oklahoma, 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before the undersigned Acting Veterans 
Law Judge in October 2007.  A transcript of the hearing is of 
record.  

This case was remanded by the Board in July 2008 for further 
development and is now ready for disposition.  

In a November 2007 letter, a medical professional expressed 
his opinion that "it is as likely as not that . . . [the 
Veteran's] depression could certainly be caused by the 
hearing loss and tinnitus which he initially suffered while 
in the U.S. Air Force."  The issue of entitlement to service 
connection for a psychiatric disorder characterized by 
depression, as secondary to the service-connected hearing 
loss and service-connected tinnitus is not inextricably 
intertwined with the current appeal and is, therefore, 
referred to the agency of original jurisdiction for 
appropriate action.  


FINDING OF FACT

Throughout the entire rating period, the Veteran's hearing 
loss has been manifested by no worse than Level I in his left 
ear and Level VI in his right ear.  


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing 
loss have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.85, 4.86, 
Diagnostic Code (DC) 6100 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2008).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the Veteran.  38 C.F.R. § 4.3 (2008). 

Finally, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms 
during the course of the rating period on appeal, assignment 
of staged ratings would be permissible.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

In evaluating the extent of hearing loss, disability ratings 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable to 100 
percent based on organic impairment of hearing acuity, as 
measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, and as 
measured by pure tone audiometric tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second.  

The rating schedule for hearing loss establishes 11 auditory 
acuity levels designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
pure tone audiometric test.  The horizontal lines in Table VI 
(38 C.F.R. § 4.85) represent nine categories of the 
percentage of discrimination based on the controlled speech 
discrimination test.  The vertical columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometric test.  

The numeric designation of impaired hearing (Levels I through 
XI) is determined for each ear by intersecting the horizontal 
row appropriate for the percentage of discrimination and the 
vertical column appropriate to the pure tone decibel loss. 

The percentage disability evaluation is found from Table VII 
(38 C.F.R. § 4.85) by intersecting the horizontal column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the vertical  row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage 
evaluation is 30 percent.  38 C.F.R. §§ 4.85(b), 4.87 (2008).  

Additionally, under 38 C.F.R. § 4.86(a), when the pure tone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.  

Under 38 C.F.R. § 4.86(b), when the pure tone threshold is 30 
decibels or less at 1,000 hertz, and 70 decibels or more at 
2,000 hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results is the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.

Here, the Veteran underwent two authorized evaluations during 
VA examinations.  In June 2005, his pure tone thresholds, in 
decibels, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
105
65
65
65
75 
LEFT
50
40
25
25
35

Speech audiometry revealed speech recognition ability of 92 
percent in each ear.  Additionally, the provisions of 38 
C.F.R. § 4.86(a) apply to the Veteran's left ear, as the pure 
tone thresholds were exceeded 55 dB for all frequencies.  

Therefore, based on this evidence, Table VI of 38 C.F.R. § 
4.85 shows the hearing loss to be a Level I impairment in the 
left ear.  Regarding the right ear, while Table VI indicates 
Level II hearing loss, Table VIa indicates Level VI hearing 
loss.  Thus, under 38 C.F.R. § 4.86(a), the right ear 
indicates Level VI hearing loss.  Applying these results 
(Level I in the left ear and Level VI in the right ear) to 
Table VII, a noncompensable evaluation is assigned.  

Next, pure tone thresholds in November 2008 were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
100
70
55
50
69
LEFT
55
30
30
30
36

Speech audiometry revealed speech recognition ability of 88 
percent in the right ear and 96 percent in the left ear.  In 
this case, the provisions of 38 C.F.R. § 4.86(a) & (b) do not 
apply, as the Veteran did not exhibit an exceptional pattern 
of hearing impairment. 

Based on this evidence, Table VI of 38 C.F.R. § 4.85 shows 
the hearing loss to be Level I impairment for the left ear 
and Level III impairment for the right ear.  Applying these 
results to Table VII, a noncompensable evaluation is 
assigned.

The Board notes that the Veteran underwent additional 
audiograms in August 2005, June 2006 and October 2007.  
However, there is no indication that these audiograms used 
the Maryland CNC Speech Recognition Test as required by the 
regulations and are therefore not adequate for rating 
purposes.  Therefore, when taking into account all valid 
audiology results, the evidence indicates that a compensable 
rating is not warranted.  

Next, the Board has considered the statements by the Veteran 
and his spouse in support of his claim.  Of particular note, 
both the Veteran and his spouse testified at a hearing before 
Board concerning the issue on appeal.  There, the Veteran's 
spouse characterized her husband's hearing loss as "very 
frustrating" and "embarrassing" at times.  The Veteran 
explained that he cannot hear other people speak and 
preferred not to dive because he feared he would not hear 
emergency vehicles.  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The Veteran and his spouse are competent to report symptoms 
as they come through the Veteran's senses.  See Layno, 6 Vet. 
App. at 470.  However, sensorineural hearing loss is not a 
disorder that a lay person can provide competent evidence on 
questions of severity.  See Robinson v. Shinseki, No. 06-0164 
(March 3, 2009).

The Board acknowledges the Veteran's belief that his symptoms 
are of such severity as to warrant a higher rating for his 
disability; however, disability ratings are made by the 
application of a schedule of ratings which is based on 
average impairment of earning capacity as determined by the 
clinical evidence of record.  Therefore, the Board finds that 
the medical findings, which directly address the criteria 
under which the service-connected disability is evaluated, 
more probative than the Veteran's assessment of the severity 
of this disorder.  

Next, the Board has also considered the provisions of 38 
C.F.R. § 3.321(b)(1) (2008), but finds that the evidence does 
not show that the Veteran's bilateral hearing loss has caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards.

On this question, the Court of Appeals for Veteran's Claims 
has held that, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report in order for the Board to determine whether an 
extraschedular rating is warranted.  See Martinak v. 
Nicholson, 21 Vet. App. 447, 455 (2007).

Here, there is sufficient evidence about the functional 
effects of the Veteran's hearing loss.  First, at the June 
2005 VA examination, the Veteran explained that his hearing 
loss makes it difficult for him to follow instructions and 
understand normal conversations.  Moreover, at the November 
2008 VA examination, the Veteran told the examiner that he 
has difficulty hearing people and hearing emergency vehicles 
when driving.  

Based on the assessments by the VA examiners, as well as the 
Veteran's statements at the October 2007 hearing, the Board 
concludes that there is adequate evidence to assess the 
functional effects of hearing loss in the Veteran's everyday 
life.  However, this evidence indicates that the Veteran's 
hearing loss has not caused marked interference with 
employment beyond that contemplated by the schedule for 
rating disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards.  

Specifically, the Veteran was employed for 31 years as a 
flight inspector and did not retire until January 2006.  
Thus, his hearing loss did not preclude him from working.  
Additionally, the evidence does not indicate that he has ever 
been hospitalized for his hearing loss.  Therefore, the Board 
finds that referral for an extraschedular evaluation for his 
service-connected hearing loss disability under the 
provisions of 38 C.F.R. § 3.321(b)(1) is not warranted.  
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

In sum, after a careful review of the evidence of record, the 
Board finds that a compensable disability rating is not 
warranted for the Veteran's service-connected hearing loss.  
Accordingly, the appeal is denied. 

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as 
amended), 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2).  
Thus, the Board must first determine whether the error has 
actually resulted in prejudice to the Veteran.  In general, 
the burden of showing that an error is harmful normally falls 
upon the party attacking the agency's determination.  
However, given the non-adversarial nature of VA 
adjudications, the Veteran still retains the benefit of any 
reasonable doubt.  See Shinseki v. Sanders, 556 U.S. ___ 
(2009).  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate a 
claim, the medical or lay evidence must show a worsening or 
increase in severity of the disability, and the effect that 
such worsening or increase has on the claimant's employment 
and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, a letter sent to the Veteran in April 2005 
satisfies the notice requirements under 38 C.F.R. 
§ 3.159(b)(1).  This document informed the Veteran of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  

Moreover, with respect to the Dingess requirements, the 
Veteran was given notice of what type of information and 
evidence he needed to substantiate his claim for an increased 
rating as this is the premise of the claim.  It is therefore 
inherent that the he had actual knowledge of the rating 
element of the claim.  

In addition, he was provided with notice of the type of 
evidence necessary to establish an effective date for the 
disability on appeal by correspondence dated in November 
2007.  Any questions as to the appropriate effective date to 
be assigned are moot as the claim has been denied.  

Further, an August 2008 letter informed the Veteran of how VA 
determines disability ratings, what evidence was considered 
when determining ratings, and examples of evidence he should 
provide.  He was also given the specific factors used for the 
claims on appeal.  Therefore, the Veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claims.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).  [The timing defect of the November 
2007 and August 2008 notice letters was cured by VA's 
subsequent readjudication of the issue on appeal and issuance 
of supplemental statements of the case in January 2009 and 
February 2009.]  

Based on the above, the Board concludes that the notice 
deficiencies do not affect the essential fairness of the 
adjudication.  Therefore, the notice error is harmless.  For 
this reason, no further development is required regarding the 
duty to notify.

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service treatment records, other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing an in-service event, 
injury, or disease, or manifestations of certain diseases 
during the presumptive period; (3) an indication that the 
disability or symptoms may be associated with service; and 
(4) whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the types of evidence 
that "indicate" that a current disability "may be 
associated" with service include, but are not limited to, 
medical evidence that suggests a nexus but is too equivocal 
or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  First, the RO has obtained the 
Veteran's service treatment records, as well as VA and 
private outpatient treatment records.  Next, he was provided 
an opportunity to set forth his contentions during the 
hearing before the undersigned Acting Veterans Law Judge in 
October 2007.  

Finally, specific VA medical opinions pertinent to the issue 
on appeal were obtained in June 2005 and November 2008.  
Therefore, the available records and medical evidence have 
been obtained in order to make an adequate determination as 
to this claim.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance is required to fulfill VA's 
duty to assist in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


ORDER

A compensable rating for bilateral hearing loss is denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


